Citation Nr: 1000112	
Decision Date: 01/04/10    Archive Date: 01/14/10

DOCKET NO.  07-14 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for depression.

4.  Entitlement to service connection for type II diabetes 
mellitus, to include due to exposure to Agent Orange.

5.  Entitlement to service connection for a vision 
disability.

6.  Entitlement to service connection for a lumbar spine 
disability, to include secondary to arthritis of the left 
great toe, status post bunionectomy.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services

ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to 
August 1988.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions by the Roanoke, Virginia, 
Department of Veterans Affairs (VA) Regional Office (RO).

The United States Court of Appeals for Veterans Claims (the 
Court) has held that VA should consider alternative 
psychiatric disorders within the scope of an initial claim 
for service connection for a specific psychiatric disorder.  
See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In this 
case, however, the Veteran has specifically limited his claim 
to the issue of entitlement to service connection for PTSD 
and depression.  He has not requested entitlement to service 
connection for all psychiatric symptomatology.  Therefore, 
because the Veteran clearly limited his current claims to 
only service connection for PTSD and depression, and not for 
any other psychiatric disorder, the Board's jurisdiction is 
limited.  38 U.S.C.A. § 7105 (West 2002).  If the Veteran 
wishes to file a claim of entitlement to service connection 
for a psychiatric disorder other than PTSD and depression, he 
must file such a claim with the RO.

The claims of entitlement to service connection for a lumbar 
disability, to include due to arthritis of the left great 
toe, status post bunionectomy, is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  The competent medical evidence shows that the Veteran 
currently has hypertension and that he had hypertension in 
service.

2.  The Veteran is claiming that his PTSD is due to stressors 
while serving in the Republic of Vietnam.

3.  There is no credible evidence that the appellant ever 
served in the Republic of Vietnam.
 
4.  The competent medical evidence does not show that the 
Veteran currently has a depressive disorder due to service.

5.  There is no competent or credible evidence of a nexus 
between the post-service diagnosis of diabetes mellitus and 
service, to include exposure to Agent Orange.

6.  The competent medical evidence does not show that the 
Veteran currently has a visual disability other than 
refractive error.


CONCLUSIONS OF LAW

1.  Hypertension was incurred in active service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2009).

2.  PTSD was not incurred or aggravated while on active duty.  
38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2009).

3.  A depressive disorder was not incurred or aggravated 
while on active duty.  38 U.S.C.A. §§ 1101, 1110, 1131, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2009).

4.  Type II diabetes mellitus was not incurred or aggravated 
while on active duty, and it may not be presumed to have been 
so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 
1131, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304, 3.307, 3.309(e) (2009).

5.  An acquired visual disability was not incurred or 
aggravated while on active duty.  38 U.S.C.A. §§ 1101, 1110, 
1131, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act
 
The requirements of the 38 U.S.C.A. §§ 5103 and 5103A have 
been met.  There is no issue as to providing an appropriate 
application form or completeness of the application.  As for 
the claim of entitlement to service connection for PTSD, VA 
notified the Veteran in August 2008 of the information and 
evidence needed to substantiate and complete a claim, to 
include notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain.  VA also provided notice of how disability 
evaluations and effective dates are assigned in August 2008.  

As for the claims of entitlement to service connection for 
depression, type II diabetes mellitus, and a visual 
disability, VA notified the Veteran in July and September 
2005 and May 2008 of the information and evidence needed to 
substantiate and complete a claim, to include notice of what 
part of that evidence is to be provided by the claimant, and 
notice of what part VA will attempt to obtain.  VA provided 
notice of how disability evaluations and effective dates are 
assigned in May 2008.  These claims were readjudicated in a 
supplemental statement of the case issued in May 2009.

VA fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate the 
claim being adjudicated to the extent possible, and, as 
warranted by law, afforded a VA examination.  The RO obtained 
the Veteran's service treatment and personnel records, and VA 
treatment records.  
 
VA did not provide the Veteran with an examination in 
connection with his claims of entitlement to service 
connection for PTSD, depression, type II diabetes mellitus, 
and a visual disability.  The Board finds that an examination 
was not necessary to decide the merits of this claim. Under 
the VCAA, VA is obliged to provide an examination when the 
record contains competent evidence that the claimant has a 
current disability or signs and symptoms of a current 
disability; the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4).
 
Admittedly, the threshold for the duty to provide an 
examination is rather low.  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  Here, however, the evidence of record is 
sufficient to decide the claims of entitlement to service 
connection for PTSD, depression, type II diabetes mellitus, 
and a visual disability.  

While the Veteran has a diagnosis of PTSD, his service 
personnel records show that he did not serve in the Republic 
of Vietnam, as he claims.  Therefore, the in-service 
stressors alleged to have occurred in Vietnam have not been 
verified.  As a noncombat veteran, his statements alone 
cannot establish the existence of a stressor.  Moreau v. 
Brown, 9 Vet. App. 389, 395 (1996).  Without a corroborated 
stressor, there is no reason for VA to provide an examination 
or obtain an opinion in connection with this claim.

The Veteran's VA treatment records, including a optometry 
consult in February 2005 and a mental health consult in 
August 2008, do not show a diagnosis of a visual disorder 
other than refractive error.  They do not show a diagnosis of 
a depressive disorder.  Given that optometric and psychiatric 
treatment examinations revealed no current visual disorder 
other than refractive error, and no depressive disorder, 
respectively, there is no reason for VA to provide an 
compensation examination or obtain an opinion in connection 
with these claims.
 
The Veteran's service treatment records do not show a 
diagnosis of diabetes mellitus, and the competent medical 
evidence of record does not show his diabetes mellitus is 
related to active service.  In light of the lack of competent 
medical evidence showing that the diabetes mellitus or signs 
and symptoms of that disability may be associated with active 
service, there is no reason for VA to provide an examination 
or obtain an opinion in connection with this claim.

There is not a scintilla of evidence that any VA error in 
notifying or assisting the Veteran reasonably affects the 
fairness of this adjudication.

1.  Entitlement to service connection for hypertension.

The competent medical evidence shows that the Veteran is 
currently diagnosed with hypertension.  See, e.g., a private 
treatment record dated June 23, 2000.  The Veteran's service 
treatment records show that in January 1987 he had increased 
blood pressure possibly secondary to an increase in stress.  
In April and May 1987, the Veteran's diastolic blood pressure 
was predominantly 90 millimeters or greater, with only one 
out of many readings being 84.  An April 1987 service 
treatment record describes a history of hypertension, while a 
May 1987 treatment record reveals a diagnosis of possible 
hypertension.  Hypertension was not diagnosed on the July 
1988 retirement examination, and his blood pressure was 
120/74 at that time.  

Despite the lack of a diagnosis of hypertension at discharge, 
the Board has weighed the evidence of record and finds that 
there exists an approximate balance of evidence for and 
against the claim on whether the Veteran had hypertension in 
service.   Simply put, the evidence is equally balanced as to 
this contention.  When the evidence for and against the claim 
is in relative equipoise, by law, the Board must resolve 
reasonable doubt in favor of the claimant.  38 U.S.C.A. § 
5107; 38 C.F.R. § 3.102.  In this case, the evidence is 
equipoise as to whether the Veteran had hypertension in 
service.  Therefore, entitlement to service connection for 
hypertension is in order.  38 U.S.C.A. §§ 1110, 1131, 5107.



2.  Entitlement to service connection for PTSD.

Analysis
 
Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  Service connection may also be warranted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).
 
Service connection for PTSD requires medical evidence 
diagnosing the disorder in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
the current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes a diagnosis of PTSD 
during service and the claimed stressor is related to that 
service, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f).
 
Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  See Moreau, 9 Vet. App. at 395.  In such cases, 
the record must contain service records or other credible 
evidence that supports and does not contradict the veteran's 
testimony.  See Doran v. Brown, 6 Vet. App. 283, 289 (1994). 
 Furthermore, an opinion by a medical health professional 
based on post-service examination of the veteran cannot be 
used to establish the occurrence of a stressor.  See Moreau, 
9 Vet. App. at 395-96.

The Veteran has described in-service stressors related to 
alleged service in the Republic of Vietnam.  See, e.g., 
statement of the Veteran received on May 22, 2009; VA Form 9 
received in June 2009.  His service personnel records, 
however, show that his only foreign service pertained to 
service in West Germany during the Vietnam Era.  The Veteran 
did not receive two Purple Hearts, or the Combat Infantryman 
Badge as alleged.  [N.B.  The Stolen Valor Act of 2005 makes 
it a crime to claim the receipt of any military decoration or 
medal not actually unauthorized.]  Indeed, in a July 2005 
statement the Veteran acknowledged that he "did not set foot 
in Vietnam."  While the appellant in an October 2008 
statement, claimed that his first tour of duty in Vietnam was 
in 1964 with the Marines, in a February 2009 statement, the 
Veteran admitted that he did not have any service with the 
Marines and that his only service was with the United States 
Army.  The Board also notes that the Veteran was only 16 
years old in 1964.

In essence, the only indication of service in the Republic of 
Vietnam is found in the Veteran's own statements.  The 
Veteran's statements are not credible.  They are outweighed 
by the lack of objective evidence indicating such service. 
 See Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub 
nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 
2002) (the definition of evidence encompasses "negative 
evidence" which tends to disprove the existence of an alleged 
fact, i.e., the lack of evidence is itself evidence).  Simply 
put the Veteran's statements regarding his in-service 
stressors are of no probative value or credibility.  The 
Board therefore concludes that there is no credible evidence 
that he served in the Republic of Vietnam.  

In light of the Veteran's lack of credibility, the Board 
finds that his assertion that his wife and two sons died in 
an automobile accident in Pennsylvania while he was in the 
Republic of Vietnam to likewise be factually incredible.  
Moreover, it is noted that the appellant has not submitted 
any corroborating evidence of that stressor.  His spouse's 
statement about the accident is not corroborating evidence 
because she is merely repeating the Veteran's reporting.  Her 
statement is not based on her personal knowledge, but instead 
is based on information told to her by the Veteran.  Her 
statement is therefore lacking in probative value.  In short, 
there is no credible supporting evidence of any in-service 
stressor
 
While an August 2008 VA treatment record shows a diagnosis of 
military-related PTSD, such diagnosis was not based upon an 
independently-verified stressor and is predicated on service 
in the Republic of Vietnam.  Because the diagnosis of PTSD is 
based on an unconfirmed stressor, service connection for PTSD 
cannot be granted.  38 C.F.R. § 3.304(f).

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).

3.  Entitlement to service connection for depression.

Analysis

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997).

To be present as a current disability, the claimed condition 
must be present at the time of the claim for benefits, as 
opposed to sometime in the distant past.  Gilpin v. West, 155 
F. 3d 1353 (Fed. Cir. 1998).  The Gilpin requirement that 
there be a current disability is satisfied when the 
disability is shown at the time of the claim or during the 
pendency of the claim, even though the disability 
subsequently resolves.  McClain v. Nicholson, 21 Vet. App. 
319, 321 (2007).

Service treatment records reveal that in January 1987 the 
Veteran complained of high stress for the prior month due to 
a family situation.  The assessment was reactive depression, 
and the medical provider prescribed Xanax.  When examined for 
discharge in July 1988, the Veteran reported a history of 
depression in December 1986.  The examining doctor noted that 
there was no recurrence of depression, and the psychiatric 
evaluation was normal.

Post-service private treatment records from the University of 
Pennsylvania Health System, dated from 1999 to 2003, show 
that the Veteran had complaints of a short temper, the need 
for a lot of sleep, and a history of using Paxil for his 
temper.  These treatment records, however, contain no 
diagnosis of depression.  VA treatment records, dated from 
2005 to March 2009, reflect that the Veteran has a history of 
depression and is taking Zoloft.  Those records do not reveal 
a diagnosis of depression.  Finally, the Veteran was seen for 
a mental health consultation in August 2008, which shows no 
diagnosis of a depressive disorder.  Instead, PTSD was 
diagnosed.  

The Veteran and his representative, as lay persons without 
medical training, do not meet the burden of presenting 
competent evidence as to a diagnosis, merely by presenting 
their own statements.  While the Veteran can attest to 
factual matters of which he had first-hand knowledge, e.g., 
feeling depressed, neither he nor his representative is 
capable of making medical conclusions.  Routen v. Brown, 10 
Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  
There is no evidence showing, and the Veteran does not 
assert, that either he or his representative has medical 
training to provide competent medical evidence as to 
diagnosing the claimed depressive disorder.

The record demonstrates that the Veteran was treated once, in 
January 1987, for feelings of stress, diagnosed as reactive 
depression.  A depressive disorder was not found at 
separation from service.  Moreover, in VA and non-VA medical 
records after the Veteran's separation from service, there 
was no showing that he currently has or has had a depressive 
disorder since he filed his claim in June 2005. Furthermore, 
the Veteran has submitted no evidence to show that he 
currently has a depressive disorder or has had a depressive 
disorder since he filed his claim in June 2005.  Finally, 
there is no competent evidence linking depression with the 
appellant's active duty service.

In light of the evidence preponderating against the claim, 
the benefit of the doubt doctrine is not applicable and 
service connection cannot be granted.  See Gilbert, 1 Vet. 
App. at 55; 38 U.S.C.A. § 5107.  Accordingly, the claim is 
denied.

4.  Entitlement to service connection for type II diabetes 
mellitus, to include due to exposure to Agent Orange.

Analysis

Certain chronic disabilities, such as diabetes mellitus, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from active 
duty.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 
3.309.

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam War 
shall be presumed to have been exposed during such service to 
herbicide agents, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to herbicide agents 
shall be the last date on which he served in Vietnam during 
the Vietnam era.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. § 
3.307(a)(6)(iii).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, certain diseases shall be 
service connected if the requirements of 38 C.F.R. § 
3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied.  The list of diseases includes type II 
diabetes mellitus.  38 C.F.R. § 3.309(e).

The Board has reviewed all service treatment records and all 
VA treatment records dated from 2005 to March 2009, as well 
as the University of Pennsylvania Health System, dated from 
1999 to 2003.  These records do not include any opinion 
linking diabetes mellitus to service.  These records also do 
not reveal any competent evidence of diabetes mellitus during 
service or within a year of the Veteran's separation from 
active duty.  

Although service treatment records reflect that in August 
1975 the Veteran was tested for diabetes mellitus and that in 
December 1982 a fasting blood sugar test showed that glucose 
was 96, neither diabetes mellitus nor borderline diabetes was 
diagnosed in service.  A March 1985 service treatment record 
reflects the Veteran reporting that he was a "borderline" 
diabetic, but it is evident that this notation is merely a 
history offered by the Veteran alone.  This negates its 
probative value because a bare transcription of a lay history 
is not transformed into competent medical evidence merely 
because the transcriber happens to be a medical professional.  
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  

Significantly, no service treatment record, including the 
retirement examination, contain a diagnosis of diabetes 
mellitus.  The Board again notes that there is no credible 
evidence that the Veteran served in the Republic of Vietnam; 
therefore, service connection for diabetes mellitus is not 
warranted based on a presumptive basis.  38 C.F.R. §§ 3.307, 
3.309. 

Currently, the only evidence of record supporting the claim 
that diabetes mellitus is due to service are the statements 
of the Veteran and his representative.  Their lay opinions do 
not constitute competent medical evidence and lack probative 
value.  Routen.  

The Veteran said in a July 2005 statement that "they said 
that I was borderline diabetic."  Notably, however, a lay 
person's account of what a physician purportedly said, 
filtered as it is through a lay person's sensibilities, is 
not competent medical evidence.  See Robinette v. Brown, 8 
Vet. App. 69, 77 (1995).  

There is competent evidence that the Veteran now has diabetes 
mellitus; however, without competent evidence linking 
diabetes mellitus to service, the benefit sought on appeal 
cannot be granted.  Therefore, neither direct nor presumptive 
service connection is warranted for diabetes mellitus.  The 
claim is denied.

In light of the evidence preponderating against the claim, 
the benefit of the doubt doctrine is not applicable and 
service connection cannot be granted.  See Gilbert, 1 Vet. 
App. at 55; 38 U.S.C.A. § 5107.  Accordingly, the claim is 
denied.



5.  Entitlement to service connection for a vision 
disability.

Analysis 

A refractive error is considered a congenital defect which is 
not subject to service connection.  38 C.F.R. § 3.303(c).

Service treatment records reveal that in July 1986 the 
impression was mixed astigmatism.  In July 1988 the 
assessment was presbyopia.  Astigmatism and presbyopia are 
refractive errors, and cannot be service connected.  At the 
July 1988 separation examination, the Veteran's vision was 
corrected to 20/20 bilaterally; a visual disability other 
than refractive error was not diagnosed.

Post-service private treatment records from the University of 
Pennsylvania Health System, dated from 1999 to 2003, and VA 
treatment records, dated from 2005 to March 2009, do not 
reveal a diagnosis of visual disability other than a 
refractive error.  In particular, the Veteran underwent an 
optometry consult in February 2005.  The impressions were 
presbyopia and no retinopathy.  

Currently, the only evidence of record supporting the claim 
that the appellant has a visual disability other than a 
refractive error is the statements of the Veteran and his 
representative.  Their lay opinions do not constitute 
competent medical evidence and lack probative value.  Routen.  

The record demonstrates that the Veteran only had a 
refractive error in service.  Moreover, in VA and non-VA 
medical records after the Veteran's separation from service, 
there was no showing that he currently has or has had a 
visual disorder other than refractive error since he filed 
his claim in June 2005.  The Veteran has submitted no 
evidence to show that he currently has a visual disorder 
other than a refractive error or has had a visual disorder 
other than refractive error since he filed his claim in June 
2005. 

In light of the evidence preponderating against the claim, 
the benefit of the doubt doctrine is not applicable and 
service connection cannot be granted.  See Gilbert, 1 Vet. 
App. at 55; 38 U.S.C.A. § 5107.  Accordingly, the claim is 
denied.


ORDER

Entitlement to service connection for hypertension is 
granted.

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for depression is denied.

Entitlement to service connection for type II diabetes 
mellitus, to include due to exposure to Agent Orange, is 
denied.

Entitlement to service connection for a visual disability is 
denied.


REMAND

In a June 2009 VA Form 9, the Veteran raised a new theory of 
entitlement to service connection for a lumbar disability 
that being that service connection should be granted 
secondary to arthritis of the left great toe, status post 
bunionectomy.  The RO has not considered this theory of 
entitlement, nor has it provided the Veteran notice of the 
information and evidence needed to substantiate and complete 
a claim of entitlement to secondary service connection, to 
include notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain.  Such notice must be provided.  
38 U.S.C.A. §§ 5103, 5103A.

In remanding the case, the Board notes that at this point 
there is no competent medical evidence linking any lumbar 
disability to arthritis of the left great toe, status post 
bunionectomy.  The Veteran is invited to submit such 
evidence.

Accordingly, the case is REMANDED for the following action:

1.  The RO should provide the Veteran 
notice of the information and evidence 
needed to substantiate and complete a 
claim of entitlement to service connection 
for a lumbar disability secondary to 
arthritis of the left great toe, status 
post bunionectomy, to include notice of 
what part of that evidence is to be 
provided by the claimant, and notice of 
what part VA will attempt to obtain.

2. Thereafter, the RO must readjudicate 
the claim of entitlement to service 
connection for a lumbar disability, to 
include secondary to arthritis of the left 
great toe, status post bunionectomy.  If 
the benefit is not granted, the Veteran 
should be furnished with a supplemental 
statement of the case and afforded an 
opportunity to respond before the file is 
returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


